Citation Nr: 1745759	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-24 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for left leg tibia fracture prior to August 21, 2013, and in excess of 20 percent for left knee subluxation from August 21, 2013 to February 21, 2017, and in excess of a 0 percent rating for left knee subluxation from February 22, 2017, forward.

2. Entitlement to a disability rating for a left knee disability based upon limitation of extension, in excess of 0 percent prior to August 21, 2013, in excess of 10 percent from August 21, 2013 to February 21, 2017, and in excess of a 0 percent rating from February 22, 2017, forward.

3. Entitlement to a disability rating for a left knee disability based upon limitation of flexion, in excess of 0 percent prior to August 21, 2013, in excess of 10 percent from August 21, 2013 to February 21, 2017, and in excess of 30 percent from February 22, 2017, forward.




REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. In that decision, the RO denied an increased rating for a left knee disability.

In a May 1995 rating decision, the RO granted service connection for the Veteran's postoperative residuals of left tibial plateau fracture at 10 percent, effective July 1, 1994. In the August 2012 rating decision, the RO denied an increased rating for the postoperative residuals of the left tibial plateau fracture and continued the 10 percent evaluation. In April 2015, the Board remanded the matter for an additional examination and adjudication by the RO. Subsequently, in a January 2016 rating decision, the RO granted the following: an increased disability rating of 20 percent for the Veteran's left knee subluxation (previously rated as postoperative residuals of left tibial plateau fracture), effective August 21, 2013; an increased disability rating of 10 percent for the Veteran's left knee disability based upon limitation of flexion, effective August 21, 2013; and an increased disability rating of 10 percent for the Veteran's left knee disability based upon limitation of extension, effective August 21, 2013.

In November 2016, the Board again remanded this matter for further development and adjudication. Upon review of the Veteran's claim file, the Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Following the Board's November 2016 remand, the RO readjudicated this matter in an April 2017 rating decision. The RO granted an increase of the Veteran's service-connected left knee limitation of flexion to 30 percent disabling, effective February 22, 2017. The RO also decreased the Veteran's left knee subluxation to 0 percent, effective February 22, 2017, and decreased the Veteran's left knee limitation of extension to 0 percent, effective February 22, 2017. In view of these actions, the Board has characterized the issues on appeal as set forth on the title page above.

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disorder, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence. See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007). Here, the RO assigned a rating with multiple stages for the evaluation of the Veteran's subluxation of his left knee and the limited extension of his left knee. As these stages were all assigned simultaneously, and no prior evaluations were in effect, the assigned ratings do not constitute a reduction. Therefore, the issue before the Board is entitlement to increased ratings.

Moreover, the Board notes that the grant of increased ratings during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

As noted in the April 2015 Remand, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the Underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence that he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities. Therefore TDIU has not been raised by the record.

The Veteran testified at a videoconference hearing before the undersigned Veterans
Law Judge (VLJ) in January 2014. A transcript of the hearing is associated with the
claims file.

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The Veteran's claim for entitlement to service connection for sleep apnea has been denied by the RO. Accordingly, the Veteran has filed a notice of disagreement (NOD) and the Veteran has been furnished a statement of the case (SOC). In April 2017, the Veteran filed a VA Form 9 (Formal Appeal) and requested a videoconference hearing on the matter. Given that the Veteran has not yet been afforded such videoconference hearing on this matter, the issue is not currently on appeal before the Board.

FINDINGS OF FACT

1. For the period on appeal prior to August 21, 2013, the left knee disability was manifested by flexion limited to at worst 140 degrees, and extension limited to at worst 10 degrees, productive of a slight disability, with locking, pain, and effusion.

2. For the period from August 21, 2013 to February 21, 2017,  the left knee disability was manifested by flexion limited to at worst 50 degrees, and extension limited to at worst 10 degrees, productive of a moderate disability, and with locking, pain, effusion, removal of cartilage, and arthritis.

3. For the period from February 22, 2017, forward, the left knee disability was manifested by flexion limited to at worst 10 degrees, and extension limited to at worst 0 degrees, and pain.


CONCLUSIONS OF LAW

1. For the period of appeal prior to August 21, 2013, the criteria for an increased disability rating of 20 percent, but no higher, for a left leg tibia fracture are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258, 5262 (2016).

2. For the period of appeal prior to August 21, 2013, the criteria for a compensable disability rating for a left knee disability based upon limitation of extension, and a compensable disability for a left knee disability based upon limitation of flexion are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code, 5261, 5260, 5258 (2016). 

3. For the period from August 21, 2013 to February 21, 2017, the criteria for an increased rating in excess of 20 percent for left knee subluxation, in excess of 10 percent based upon limitation of extension, and in excess of 10 percent based upon limitation of flexion are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262, 5261, 5258, 5257, 5260, 5259, 5003 (2016).

4. For the period from February 22, 2017, forward, the criteria for an increased rating in excess of 0 percent for left knee subluxation, in excess of 0 percent based upon limitation of extension, and in excess of 30 percent based upon limitation of flexion are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5262, 5261, 5258, 5257, 5260, 5259, 5003 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a June 2011 letter. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). However, as this appeal arises from the Veteran's disagreement with the rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claim. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103 (a) notice is no longer required); 38 C.F.R. § 3.159 (b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

As for any reductions in the staged rating, the Veteran's combined disability rating did not decrease after the April 2017 rating decision, as evidenced by the fact that his combined disability rating has been 100 percent since September 2011. Therefore, the regulations governing procedural steps in rating reductions do not apply. 38 C.F.R. § 3.105 (e); see also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days' notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the veteran); see also VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, § 3.105(e) does not apply).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was provided a hearing before the undersigned VLJ in January 2014. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in April 2015 and November 2016 to afford the Veteran an additional VA examinations. Since the Board's remands the Veteran was provided a VA examination in December 2015 and March 2017. The Board finds that the March 2017 VA examination substantially complies with the requirements under Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), as set-forth in the last Board remand. Accordingly, there has been substantial compliance with the Board's remand directives and the matter is not appropriately before the Board for adjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.) Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5260 (limitation of flexion). 

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee. Flexion limited to 60 degrees is noncompensable. A 10 percent rating applies when flexion is limited to 45 degrees. A 20 percent rating applies when flexion is limited to 30 degrees. A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limited extension. Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Also, separate ratings may be assigned for limitation of flexion, limitation of extension, and subluxation of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion, compensable subluxation, and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

With careful consideration of the medical evidence of record, the Board will discuss the staged ratings of the Veteran's service-connected left  knee disability, to include left leg tibia fracture, subluxation, limited extension, and limited flexion, separately below.

A. Period Prior to August 21, 2013

As noted in the Introduction, a 10 percent rating was originally assigned for a postoperative residuals of the left tibial plateau fracture. The RO assigned this 10 percent rating under Diagnostic Code 5262. 

VA treatment records from March 2011 indicate left knee pain with evidence of chondromalacia of the patella, including osteochondral damage of the medial facet. Examination indicated slight amount of joint effusion, with the fluid partially outlining cartilage showing significant chondromalacia. "The lateral facet shows multiple fissures down to the cortex of the bone but no visible osteochondral damage." "In the weight-bearing portion of the joint both the medial and lateral compartments show no significant abnormality of the cartilage or menisci."

A July 2011 VA examination report indicates complaints of pain in squeezing, burning, aching, sharp, and constant. The pain travels to his right leg and shoulder, with the pain being at a level 10 on a scale for 1 to 10, with 10 being the worst. The pain was reported to worsen with physical activity and prolonged positions, but is relieved by rest. The Veteran reported the following symptoms as a result of his left knee condition: weakness, stiffness, giving way, swelling, locking, abnormal motion, and heat. The Veteran further reported that his left knee disability limits his ability to stand for an average of 10 minutes and limits his ability to walk for an average of 500 feet. Although the Veteran was hospitalized after his surgery in 1987, the Veteran has not reported hospitalization since. The examiner reported overall functional impairments to be limited mobility and ability to focus.

Upon examination, the July 2011 VA examiner found effusion and guarding of movement of the left knee. The left knee, however, did not show signs of edema, instability, abnormal movement, weakness, tenderness, redness, heat, deformity, malalignment and drainage. There was no subluxation, no locking pain, and no genu recurvatum. The examiner noted left knee crepitus, but did not find ankylosis of the left knee. Range of motion testing for the left knee revealed flexion measuring 140 degrees, and flexion measuring 140 degrees after repetitive testing; extension measuring 10 degrees with pain at 10 degrees, and extension measuring 10 degrees after repetitive testing. Range of motion testing for the right knee revealed flexion measuring 0-140 degrees, and flexion measuring 0-140 degrees after repetitive testing; extension measuring 0 degrees, and extension measuring 0 degrees after repetitive testing. Joint functioning of the right and left knees was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Stability tests all indicated to be within normal limits for the left and right knees.

Given the medical evidence of record, the Board finds that a rating of 10 percent, and no higher, under Diagnostic Code 5262 is warranted. During the period prior to August 21, 2013, the Veteran noted severe pain as a result of his left knee disability, but did not demonstrate moderate knee disability. During the period prior to August 21, 2013, the Veteran was reported to have limited mobility and ability to function, with guarding of left knee movement, but did not show edema, instability, abnormal movement, weakness, tenderness, redness, heat, deformity, or malalignment and drainage. No ankylosis, locking, and genu recurvatum, and the Veteran did not demonstrate additional limitations of joint functioning by pain, fatigue, or weakness after repetitive use. Therefore, while the Veteran was noted to have some functional impairment as a result of his left knee disability, the Veteran's impairments more closely approximate slight left knee disability rather than moderate disability. 

Additionally, upon review of the medical evidence of record, the Board finds that a rating of 10 percent for extension under Diagnostic Code 5261 is warranted. As stated above, a rating of 10 percent under Diagnostic Code 5261 is warranted when extension is limited to 10 degrees. In this case, the Veteran demonstrated extension limited to 10 degrees at the July 2011 VA examination. Thus, the Board finds that an evaluation of 10 percent, but no higher, is warranted for the period prior to August 21, 2013. Given the medical evidence of record, the extension of the Veteran's left knee disability does not  more nearly approximate a higher rating of 20 percent. Under Diagnostic Code 5261, a disability rating of 20 percent is warranted when extension is limited to 15 degrees. In this case, the Veteran's left knee extension is limited by 10 degrees, and there is no evidence of further limitation.

The Board has considered whether a separate disability rating of 10 percent rating under 5261 for limitation of extension is duplicative compensation. The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Under Diagnostic Code 5262, ratings are assigned for impairment of the tibia and fibula, including for malunion, with slight, moderate, or marked knee disability. Looking to the plain meaning of the terms used in the rating criteria, "disability" means "incapacity or lack of ability to function normally" that may be either physical, mental, or both, including anything that causes such incapacity. Dorland's Illustrated Medical Dictionary 526 (32nd ed. 2012). The U.S. Court of Appeals for Veterans Claims has held that the regulatory definition of "disability" is the "impairment of earning capacity resulting from such diseases or injuries and their residual conditions." Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). Furthermore, "impairment" is "any abnormality of, partial or complete loss of, or the loss of the function of, a body part, organ, or system" that is "due directly or secondarily to pathology or injury and may be either temporary or permanent." Dorland's Illustrated Medical Dictionary at 922. Thus, the requirement of a knee "disability" under Diagnostic Code 5262 is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability. Therefore, the rating of the Veteran's left knee disability maintains a rating of 10 percent under 5262, and does not warrant a separate compensable rating under 5261 for limitation of extension as to do so would constitute pyramiding. See 38 C.F.R. § 4.14 (2016). 

However, the Board finds that a higher disability rating of 20 percent is warranted under Diagnostic Code 5258. Diagnostic Code 5258 allows for higher (single and maximum) 20 percent disability rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. After review of the lay and medical evidence of record, the Board finds that for the rating period prior to August 21, 2013, the left knee symptoms more nearly approximate the criteria for a 20 percent rating under DC 5258. As discussed above, a July 2011 VA examination report indicates locking and effusion with guarding of movement of the left knee. The Veteran in this case may not be assigned separate ratings for the left knee disability under Diagnostic Codes 5261 (limitation of extension), 5262 (impairment of tibia and fibula), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under Diagnostic Code 5258 would constitute pyramiding with Diagnostic Code 5260-5262. The left knee disability has been manifested by joint "locking," painful motion, and effusion. The diagnostic codes overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5261, 5262, and DC 5258 would violate the prohibition against pyramiding. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

For these reasons, the Board finds that a single increased rating of 20 percent, but no higher, for the Veteran's left knee disability under Diagnostic Code 5258 is granted.

The Board has considered additional Diagnostic Codes, however, the Board does not find such additional Codes to be applicable.

A rating under Diagnostic Code 5260 for limitation of flexion is not warranted in this case. As noted above, a 0 percent disability rating under 5260 is assigned for flexion of 60 degrees. However, in this case, the July 2011 VA examination reports that the Veteran's left knee flexion measured 140 degrees. Therefore, given the absence of limitation of flexion for VA purposes, a separate rating under Diagnostic Code 5260 is warranted in this case.

The Board also considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing subluxation, arthritis, ankyloses, and the removal of semilunar cartilage. However, the criteria for separate or higher ratings are simply not met. See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5003, 5256, 5259 (2016). In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's left knee was not fixated or immobile, and the Veteran did not have a diagnosis of arthritis during the period prior to August 21, 2013. There was also no evidence of subluxation or instability, and no evidence that the Veteran had surgery to remove any cartilage. Additionally, the Veteran or his representative have not made any allegation of such conditions.

Therefore, for the period prior to August 21, 2013, an increased rating of 20 percent, but no higher, for the Veteran's postoperative residuals of the left tibial plateau fracture under Diagnostic Code 5258, is granted. However, for the period of appeal prior to August 21, 2013, the criteria for a compensable disability rating for a left knee disability based upon limitation of extension, and a compensable disability for a left knee disability based upon limitation of flexion are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code, 5261, 5260, 5258 (2016). 

B. Period from August 21, 2013, to February 21, 2017

As noted in the Introduction, in a January 2016 rating decision, the RO granted a disability rating of 20 percent for the Veteran's left knee subluxation (previously rated as postoperative residuals of left tibial plateau fracture), effective August 21, 2013; a separate 10 percent disability rating for limited extension of the Veteran's left knee, effective August 21, 2013; and a separate 10 percent disability rating for limited flexion of the Veteran's left knee, effective August 21, 2013. The RO discontinued the Veteran's previous rating under Diagnostic Code 5262.

Private treatment records from August 2013 note a worsening of the Veteran's condition, with continued pain and instability of the left knee. The private physician reported loss of cartilage and tissues in the left knee that caused instability and worsening traumatic arthritis in the left knee, with antalgic gait.

An August 2013 private treatment record measured the Veteran's left knee to have flexion of 86 degrees and extension of -51 degrees. 

December 2012 and January 2013 private treatment records report osteoarthritis of the knee, with the Veteran treated with injections. A December 2012 private examination reports imaging of the Veteran's left knee. The examination reports the following impression: "[t]ricompartmental chondrosis most pronounced in the patella. Free edge truncation/ irregularity body and posterior horn lateral meniscus indicating degenerative free edge tear versus postsurgical changes. Previous tibial plateau fixation."

A December 2015 VA examination indicates bilateral knee strain, left knee tibia and/or fibula fracture, left knee arthritis, postoperative residuals left tibial plateau fracture, left knee instability, moderate laxity of the lateral and medial collateral ligaments and anterior cruciate ligament of the left knee, and cartilage removal of the left knee. The Veteran reported worsening of the left knee and reported flare ups with locking of the knee. The VA examiner noted that the results from the August 2013 private examination are unclear because it is unclear what negative 51 degrees of extension means considering that, for VA purposes, flexion and extension of the knee are rated based on a range of motion from degrees to 140 degrees. 

Upon range of motion resting, the December 2015 VA examiner reported the following results for the right knee: flexion of 0 to 120 degrees, extension of 120 to 0 degrees. The examiner noted pain of the right knee upon flexion, localized tenderness or pain on palpation, crepitus, and pain upon weight bearing. For the right knee, there was no additional loss of function or range of motion after repetitive testing.

Range of motion testing for the left knee produced the following results: flexion of 10 to 50 degrees, and extension of 50 to 10 degrees. The examiner noted pain of the left knee upon flexion and extension, with weakness, fatigue, and lack of endurance. The examiner also reported pain upon weight bearing, localized severe tenderness, and crepitus. For the left knee, there was additional loss of function or range of motion after repetitive testing, with flexion measuring 10 to 40 degrees, and extension measuring 40 to 10 degrees. The examiner noted the following functional loss: less movement than normal, weakened movement, and interference with standing. Upon flexion and extension, the left knee demonstrated reduced strength.

For the bilateral knees, no muscle atrophy and no ankylosis was found. The examiner found the examination to be medically consistent with the Veteran's statements describing functional loss with repetitive use over time. 

Given the medical evidence of record, the Board finds that a rating of 20 percent, and no higher, under Diagnostic Code 5257 is warranted. During the period from August 21, 2013, to February 21, 2017, the medical evidence of record indicates subluxation or lateral instability of moderate impairment, warranting an evaluation of 20 percent. As noted above, private treatment records from August 2013 reported continued pain and instability of the left knee, with antalgic gait. Additionally, a December 2015 VA examination reported left knee instability, moderate laxity of the lateral and medial collateral ligaments. The Board finds that the Veteran's subluxation or lateral instability does not more nearly approximate an increased rating of 30 percent, as the subluxation or lateral instability does not indicate severe impairment. The December 2015 VA examiner noted instability with moderate laxity of the lateral medial collateral ligaments, and the Board notes that the December 2015 VA examination report does not report upon physical examination does not report such severe impairment. Therefore, for the period from August 21, 2013, to February 21, 2017, the Board denies an a rating in excess of 20 percent for the Veteran's subluxation under Diagnostic Code 5257.

As for the Veteran's left knee limitation of extension, the Board finds that a separate rating of 10 percent, but no higher, under Diagnostic Code 5261, is warranted for the period from August 21, 2013, to February 21, 2017. As previously stated, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating. In this case, for the period from August 21, 2013, to February 21, 2017, the Veteran's left knee extension was limited to no more than 10 degrees. As demonstrated by the medical evidence of record, a higher disability rating of 20 percent is not more nearly approximated in this case because the Veteran's extension is not limited to 15 degrees. Therefore, for the period from August 21, 2013, to February 21, 2017, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's limited extension under Diagnostic Code 5261, and the Board denies the claim for increased rating.

Turning to the Veteran's left knee limitation of flexion, the Board finds that a separate rating of 10 percent, but no higher, under Diagnostic Code 5260, is warranted for the period from August 21, 2013, to February 21, 2017. Under Diagnostic Code 5260 a 10 percent rating applies when flexion is limited to 45 degrees, and 20 percent rating applies when flexion is limited to 30 degrees. In this case, for the period from August 21, 2013, to February 21, 2017, the Veteran's left knee flexion was limited to 50 degrees. As demonstrated by the medical evidence of record, a higher disability rating of 20 percent is not more nearly approximated in this case because the Veteran's flexion is not limited to 30 degrees. Therefore, for the period from August 21, 2013, to February 21, 2017, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's limited flexion under Diagnostic Code 5260, and the Board denies the claim for increased rating.

The Board has considered whether the separate disability ratings discussed above provide duplicative compensation. However, as noted in the Introduction, separate ratings may be assigned for limitation of flexion, limitation of extension, and subluxation of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion, compensable subluxation, and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). Therefore, such separate disability ratings are not considered to be pyramiding and are permitted.

The Board has also considered whether a higher disability rating is applicable under Diagnostic Code 5262, impairment of the tibia and fibula. The Board finds that the manifestations of the Veteran's left knee impairment does not more nearly approximate a 30 percent rating under Diagnostic Code 5262, which is assigned for a marked disability. Instead, the Board finds that the medical evidence of record more nearly approximates, at worst, a moderate disability, which warrants a 20 percent disability rating. The Veteran's left knee disability from August 21, 2013, to February 21, 2017, manifests in moderate instability, pain, and slight or moderate limitation in flexion and extension. Although the Veteran's functional impairment was reported to be less movement than normal, weakened movement, and interference with standing, the Veteran does not have ankylosis and muscle atrophy. Therefore, the Board finds that the preponderance of evidence is against a rating of 30 percent under Diagnostic Code 5262, as the evidence more nearly approximates moderate impairment. 

As previously discussed, a separate rating under Diagnostic Code 5262 is not permitted when assigning ratings under Diagnostic Codes 5260-5261 and 5257. Similarly, the Board notes that although the medical evidence of record has demonstrated locking, effusion, and pain (Diagnostic Code 5258) and removal of cartilage (Diagnostic Code 5259), separate ratings are not permitted. The Veteran in this case may not be assigned separate ratings for the left knee disability under Diagnostic Codes 5261 (limitation of extension), 5262 (impairment of tibia and fibula), and Diagnostic Codes 5258, 5259, and 5262, as such would constitute pyramiding with Diagnostic Code 5260-5261, 5257. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence. Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms. See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). In this case, the Board replaces the rating under 5262, 5258, and 5259 with the aforementioned assigned ratings under Diagnostic Codes 5260-5261 and 5257. The Board finds that, because a higher rating of 30 percent is unavailable under Diagnostic Code 5262, 5258, and 5259 it is more advantageous to the Veteran that he be rated under the separate disability ratings under Diagnostic Codes 5260-5261 and 5257. 

Additionally, the Board notes that the Veteran, during the period between August 21, 2013 to February 21, 2017, had a current diagnosis of arthritis. While, a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). In this case, the Veteran has separate compensable ratings for  limitations in range of motion (Diagnostic Codes 5260, 5261) and subluxation and instability, and, therefore, a separate rating for arthritis under 5003 is not permitted.

Last, the Board has considered additional Diagnostic Codes, however, the Board does not find such additional Codes to be applicable. The Board has considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing ankyloses. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (2016). In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's right knee is not fixated or immobile, and there is no diagnosis of ankylosis. There been any such allegation made by the Veteran or his representative.

Therefore, for the period from August 21, 2013 to February 21, 2017, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent for left knee subluxation, in excess of 10 percent based upon limitation of extension, and in excess of 10 percent based upon limitation of flexion. 



C. Period from February 22, 2017, Forward

In an April 2017 rating decision, the RO found the Veteran's left knee disability to have a 30 percent disability rating based on limitation of flexion, effective February 22, 2017, and noncompensable ratings based on limitation of extension and based on subluxation and instability.

The Veteran was afforded a VA examination in February 2017. The examiner reported left knee fracture, bilateral knee strain, left knee arthritis, and status-post surgery left knee. The examiner found functional loss in the left knee due to pain. Upon range of motion testing, the right knee flexion measured 0 to 85 degrees, and extension 85 to 0 degrees. The left knee flexion measured 0 to 10 degrees, and extension 20 to 0 degrees. The examiner noted left knee functional loss as a result of limited flexion, with localized pain of the peripatellar of the left knee. No crepitus of the bilateral knees was found. Repetitive use testing indicates repetitive use testing did not result in additional loss of function or range of motion in the bilateral knees. The examiner found no muscle strength, no muscle atrophy, no ankylosis, no subluxation, and no lateral instability of the bilateral knees. There was no evidence of pain on passive range of motion testing of the left and right knees, and there was no evidence of pain on non-weight bearing testing of the left and right knees. The examiner reported functional impact from the left knee, to include constant pain, limited range of motion of the left knee, difficulty walking, sitting, and standing.

Given the medical evidence of record, the Board finds that a noncompensable rating under Diagnostic Code 5257 is warranted. During the period from to February 22, 2017, forward, the medical evidence of record does not indicate subluxation or lateral instability. As noted above, February 2017 VA examination specifically notes no subluxation and no lateral instability. Therefore, for the period from February 22, 2017, forward, the Board denies a compensable rating for the Veteran's subluxation under Diagnostic Code 5257.

As for the Veteran's left knee limitation of extension, the Board finds that a noncompensable rating under Diagnostic Code 5261 is warranted for the period from February 22, 2017, forward. As previously stated, extension limited to 10 degrees warrants a 10 percent rating. In this case, for the period from February 22, 2017, forward, the Veteran's left knee extension was limited to no more than 0 degrees. Therefore, for the period from February 22, 2017, forward, the preponderance of the evidence is against a compensable rating for the Veteran's limited extension under Diagnostic Code 5261, and the Board denies the claim for increased rating.

Turning to the Veteran's left knee limitation of flexion, the Board finds that a separate compensable rating of 30 percent under Diagnostic Code 5260, is warranted for the period from February 22, 2017, forward. Under Diagnostic Code 5260 a 30 percent rating applies when flexion is limited to 15 degrees. In this case, for the period from February 22, 2017, forward, the Veteran's left knee flexion was limited to 10 degrees. The Board notes that a rating of 30 percent is the maximum rating available under such code. Therefore, for the period from February 22, 2017, forward, the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's limited flexion under Diagnostic Code 5260, and the Board denies the claim for increased rating.

Again, the Board has considered whether the separate disability ratings discussed above provide duplicative compensation. However, as noted in the Introduction, separate ratings may be assigned for limitation of flexion, limitation of extension, and subluxation of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion, compensable subluxation, and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005). Therefore, such separate disability ratings are not considered to be pyramiding and are permitted.

The Board has also considered whether a higher disability rating is applicable under Diagnostic Code 5262, impairment of the tibia and fibula. The Board finds that the manifestations of the Veteran's left knee impairment does not more nearly approximate a 40 percent rating under Diagnostic Code 5262, which is assigned for nonunion of the tibia and fibula with loose motion. The medical evidence of record does not indicate nonunion of the tibia and tibula with loose motion. Therefore, the Board finds that the preponderance of evidence is against a rating of 40 percent under Diagnostic Code 5262, as the evidence does not more nearly approximate such rating.

As previously discussed, a separate rating under Diagnostic Code 5262, 5259, 5258, is not permitted when assigning ratings under Diagnostic Codes 5260, 5261, or 5257. The Board finds that, because a higher rating of 40 percent is unavailable under Diagnostic Code 5262, 5258, and 5259 it is more advantageous to the Veteran that he be rated under the separate disability ratings under Diagnostic Codes 5260-5261 and 5257. 

Additionally, the Board notes that the Veteran, during the period from February 22, 2017, forward, has a current diagnosis of arthritis. In this case, the Veteran has a separate compensable rating for  limitation in range of motion (Diagnostic Code 5260 (flexion)), and, therefore, a separate rating for arthritis under 5003 is not permitted.

Last, the Board has considered additional Diagnostic Codes, however, the Board does not find such additional Codes to be applicable. The Board has considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing ankyloses. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (2016). In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's right knee is not fixated or immobile, and there is no diagnosis of ankylosis. There been any such allegation made by the Veteran or his representative.

Therefore, for the period from February 22, 2017, forward, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's left knee subluxation, a rating in excess of 30 percent based upon limitation of extension, and a compensable rating based upon limitation of flexion. 



ORDER

Entitlement to a disability rating of 20 percent, but no higher, for a left leg tibia fracture with locking, pain, and effusion, for the period prior to August 21, 2013, is granted.

Entitlement to a disability rating in excess of 20 percent for left knee subluxation from August 21, 2013 to February 21, 2017, and in excess of a 0 percent rating for left knee subluxation from February 22, 2017, forward, is denied.

Entitlement to a disability rating for a left knee disability based upon limitation of extension, in excess of 0 percent prior to August 21, 2013, in excess of 10 percent from August 21, 2013 to February 21, 2017, and in excess of a 0 percent rating from February 22, 2017, forward, is denied.

Entitlement to a disability rating for a left knee disability based upon limitation of flexion, in excess of 0 percent prior to August 21, 2013, in excess of 10 percent from August 21, 2013 to February 21, 2017, and in excess of 30 percent from February 22, 2017, forward, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


